DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/14/19 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa et al (2011/0222053) (of record) in view of Bellman et al (WO 2018/1184467 A2).
Regarding claim 21, figures 3-4 of Kamikawa et al below discloses a method of evaluating at least one glass-based substrate (i.e., glass substrate 20) ([0090], [0100], 

    PNG
    media_image1.png
    795
    567
    media_image1.png
    Greyscale

	Kamikawa et al does not explicitly teach that glass-based substrate is evaluating and the glass-based substrate is processed by a rolling process and the at least one line is perpendicular to a rolling direction of the rolling process. 
Bellman et al, from the same field of endeavor, discloses a glass-based article having crack mitigating single and multi-layer films for retained article strength and scratch resistance (title) in which a glass-based substrate (120) may be provided using 
Since the process that glass-based substrate is formed using a rolling process is well known in the art as taught by Bellman et al, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Kamikawa et al for detecting the defects of the glass-based substrate which forming using a rolling process as taught by Bellman because the device would function in the same manner. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Kamikawa et al, for example, “determine the at least one transmission curve along at least one line extending from a first edge of the transmission image to a second edge of the transmission image, wherein the at least one line is perpendicular to a rolling direction of the rolling process” because this is a useful step when inspecting glass-based substrate processed by a rolling process.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bills et al (2014/0268105) (of record) in view of Bellman et al.
Regarding claim 21, Bills et al discloses a method of evaluating at least one glass- based substrate ([0067], "optical glass substrate", [0073], "optical glass surface defect inspection instrument", the method comprising: generating a transmission image (910) of the at least one glass-based substrate ([0056], [0133], Fig. 9A, test object (TO) interpreted to comprise glass-based substrates); determining at least one transmission 
Bill et al does not explicitly teach that glass-based substrate is evaluating and the glass-based substrate is processed by a rolling process and the at least one line is perpendicular to a rolling direction of the rolling process. 
Bellman et al, from the same field of endeavor, discloses a glass-based article having crack mitigating single and multi-layer films for retained article strength and scratch resistance (title) in which a glass-based substrate (120) may be provided using a variety of different processes. For example, glass-based substrate forming methods include float glass process, press rolling processes, tube forming processes, etc.. (par. [0082]).
Since the process that glass-based substrate is formed using a rolling process is well known in the art as taught by Bellman et al, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to .

Allowable Subject Matter
Claims 1, 3-11, 13-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
glass-based substrate when the defect metric does not satisfy the at least one standard”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  January 14, 2022